Citation Nr: 0105023	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the disability rating for the veteran's service-
connected degenerative joint disease of the right knee was 
properly reduced from 50 percent to 40 percent. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
September 1945, December 1946 to September 1953, and from 
February 1954 to March 1966.
This matter arises from a June 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which reduced the veteran's right 
knee disability rating.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  The veteran was granted a 50 percent rating for 
degenerative joint disease of the right knee in November 1998 
subsequent to a VA examination in August 1998.

2.  In March 1999, the RO proposed a reduction in the 
veteran's disability rating for the right knee disability 
from 50 percent to 40 percent; the proposed reduction was 
effectuated by rating decision in June 1999, effective 
September 1999.

3.  The medical evidence does not show such improvement in 
the veteran's right knee degenerative joint disease that a 
reduction in rating is indicated.


CONCLUSION OF LAW

A 50 percent evaluation for the veteran's right knee 
degenerative joint disease is restored effective September 1, 
1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260, 5261 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted service connection for degenerative 
joint disease of both knees in February 1987 and a combined 
20 percent rating was assigned.  An April 1991 rating action 
divided the rating for the knees, assigning a separate 10 
percent rating for each knee.  A rating action in November 
1998 increased to 50 percent the rating for the right knee, 
effective July 1998.  Subsequent to a VA examination report 
of January 1999, the RO determined that the degenerative 
joint disease of the veteran's right knee no longer met the 
criteria for a 50 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5261 of the applicable rating schedule.  
In March 1999, the RO proposed a reduction in the veteran's 
rating to 40 percent based upon range of motion studies 
showing limitation of flexion to 112 degrees and limitation 
of extension to 30 degrees.  

The Board observes, initially, that the March 1999 rating 
decision and its accompanying cover letter complied with the 
provisions of 38 C.F.R. § 3.105(e) (2000), which require 
notification of the proposed reduction in evaluation, a 
statement of the facts and reasons for such reduction, and an 
opportunity to submit evidence against a proposed reduction.  
However, the veteran did not respond or submit additional 
medical evidence subsequent to notification of the proposed 
reduction.  In a June 1999 rating decision, the RO reduced 
the veteran's disability rating to 40 percent effective 
September 1, 1999, and the present appeal ensued.  

The Board also observes that since the veteran's 50 percent 
rating for degenerative joint disease, right knee, had not 
been in effect for at least five years, the provisions of 38 
C.F.R. § 3.344(a) and (b) are not for application.  38 C.F.R. 
§ 3.344(c) (2000).  Nevertheless, the United States Court of 
Appeals for Veterans Claims (Court) noted in Brown v. Brown, 
5 Vet. App. 413 (1993), that there are several general VA 
regulations that apply to all rating reductions regardless of 
whether the rating has been in effect for five years or more.  
In particular, the RO must ascertain, based upon review of 
the entire history of the veteran's disability, "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Brown, 5 Vet. App. at 
421.  Further, the reduction determination must be made based 
on a review of the entire recorded history of the condition.  
Id.  

Looking to the record, the Board notes that the VA outpatient 
records from May 1997 to September 1998, and the August 1998 
VA examination report, which served as the basis for a 50 
percent rating, indicated that the veteran had moderate to 
severe degenerative joint disease of the right knee.  The VA 
outpatient records reflected the veteran's complaints of pain 
and difficulty walking.  He used a cane or a wheelchair and 
was noted to be partially ambulatory.  The VA examination 
report of August 1998 noted that the veteran's knee problems 
had reportedly worsened in the previous two weeks.  He could 
walk only about 100 yards before his knees bothered him, and 
he could stand for only 30 minutes.  The veteran reported no 
erythema or swelling, but his legs were weak.  He was taking 
Tylenol daily for his knees, and the cold weather aggravated 
his disability.  He had problems climbing stairs and 
kneeling.  He came accompanied to the examination with his 
cane and electric scooter.  The physical examination revealed 
a slow and broad based gait that was steady.  There was 
obvious varus deformity of both knees with severe chronic 
degenerative changes shown.  Both knees were tender over the 
medial and lateral joint lines and on compression and 
manipulation of the patella.  Drawer testing was negative and 
McMurray's testing caused mild discomfort bilaterally.  
Active range of motion was limited, but there was no 
objective evidence of pain on active flexion and extension of 
the knees.  The right knee showed 48 degrees of active 
extension and 120 degrees of active flexion, passive 
extension was to 10 degrees, with passive flexion to 120 
degrees.  The veteran was able to bend down about half way in 
a squat, holding on and leaning forward quite a bit.  The 
examiner reported a diagnosis of moderately severe 
degenerative joint disease of the knees, with symptoms 
worsening over time.  

A September 1998 X-ray report of the knees noted spurring of 
the intercondylar spines of each tibia with slight 
progression on the right since previous X-ray of 1987.  The 
mild joint space narrowing of each medial compartment had 
increased slightly since last X-ray, with minimal genu varum 
on the right.  The patellofemoral joint space of each knee 
was completely obliterated with accompanying accentuated 
concavity along the undersurface of each patella.  Prominent 
suprapatellar ossification was slightly larger on the right, 
as compared to previous study.  The radiologist reported the 
following findings: Osteoarthritis of both knees with marked 
involvement of each patellofemoral joint and moderate 
involvement of each medial compartment with only minimal to 
mild changes in the lateral compartments; bilateral marked 
suprapatellar osteochondromatosis, slightly advanced on the 
right; chronic mild mechanical erosion of anterior cortical 
surface of each distal femoral shaft, unchanged; bilateral 
medial joint compartment narrowing with bilateral genu varum, 
minimal on the right.  

In October 1998, the VA examiner addended his August 1998 
report with an opinion that the veteran had severe limitation 
of motion with on objective evidence of pain on active 
flexion and extension, but his range of motion was limited by 
stiffness and pain.  He also stated that the marked chronic 
degenerative changes shown on examination were consistent 
with severe degenerative joint disease.  He stated that the 
degree of difficulty the veteran demonstrated coupled with 
the examination findings and X-ray results indicated that the 
veteran's condition was severe enough to merit a total knee 
replacement bilaterally.

The veteran was afforded further VA examination in January 
1999.  The veteran reported problems with back pain and knee 
pain, and stated that he had so much difficulty that he used 
an electric scooter outside his home.  He used a cane inside 
his home, and for short distances outside.  He stated that 
his right knee was worse than his left.  He was not currently 
taking any medication for his knees.  Physical examination of 
the knees revealed no acute swelling or increased heat or 
erythema but there were moderately severe chronic arthritic 
changes of the knees.  There was a varus-type gait in 
walking, but the knees were stable on drawer and collateral 
ligament testing.  The McMurray's test was negative and there 
was mild joint line tenderness to palpation.  Active range of 
motion was limited due to the degenerative joint disease as 
was the veteran's gait.  No neurological weakness was noted.  
The active range of motion of the right knee showed 30 
degrees of extension with 112 degrees of flexion and passive 
range of motion showed 12 degrees extension with 120 degrees 
flexion.  The examiner reported a diagnosis of severe 
degenerative joint disease of the knees which limited the 
veteran's ambulatory capabilities.

When reducing an appellant's disability evaluation, the RO 
must comply with the procedural requirements set forth in 38 
C.F.R. § 3.105, and, be mindful of 38 C.F.R. § 4.13, which 
provides that when any change in evaluation is considered, 
the RO should assure itself that there has been an actual 
change in condition, for better or worse, and not merely a 
difference in the thoroughness of the examination.  Brown v. 
Brown, 5 Vet. App. 413, 420-21 (1993).  

After reviewing the history of the veteran's right knee 
disability, including symptoms described in the 1997 and 1998 
VA examination and outpatient reports, the Board must 
conclude that the reduction from 50 percent to 40 percent was 
not based on a showing that the degenerative joint disease 
symptomatology had actually changed or improved.  The medical 
evidence clearly shows that the veteran has severe 
degenerative joint disease of both knees, and that a total 
knee replacement has been recommended.  Although the January 
1999 VA examination report showing limitation of extension to 
30 degrees, does not necessarily support a finding that the 
veteran meets the exact criteria for a 50 percent rating, the 
overall evidence of record does not reflect any real 
improvement in the veteran's right knee disability.  The only 
difference between the VA examination of August 1998 and 
January 1999 was the change in range of motion studies.  
However, the August 1998 examination was an extensive 
evaluation of just the veteran's knees, and, the examiner 
noted that the veteran's symptoms were worsening over time.  
Moreover, the VA examiner of January 1999 reported that the 
veteran's degenerative joint disease was severe and limited 
his mobility.  

The Board notes that the overall medical evidence indicating 
that the veteran's right knee disability was severe was 
neither rebutted nor refuted, and there was no clear medical 
evidence of improvement in the right knee degenerative joint 
disease.  Accordingly, the Board finds that the RO was not 
justified in reducing the veteran's rating, and that the 
reduction of the right knee disability rating was not proper 
and must be restored 



ORDER

Restoration of a 50 percent disability rating for 
degenerative joint disease of the right knee is granted, 
subject to the provisions governing the award of monetary 
benefits.



		
	RENÉE M. PELLETIER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

